Harrison, J.
The plaintiff entered into two several contracts with the defendant’s intestate August 18,1887, for the sale to the latter of two designated sections of land in the county of Los Angeles. The land described in the* agreements was claimed by the plaintiff as a portion of a grant to it by the United States by virtue of the act of March 3, 1871. At the date of the agreements no patent had been issued therefor, and each of the agreements contained the following covenant:
“In case it be finally determined that patent shall not issue to said party of the first part for all or any of the tracts herein described, it will upon demand repay (without interest) to the party of the second part all moneys that may have been paid to it by him on account of any such tract as it shall fail to procure patent for.”
The defendant’s intestate paid to the plaintiff twenty per cent of the purchase money, with one year’s interest upon the remainder, at the execution of the agreements, and by their terms was to pay the balance of the purchase money, with interest thereon at the rate of ten per cent per annum, on or before August 18, 1892. No *253nation of the question, the plaintiff’s liability under the covenant would be also determined; and that, if that question was determined adversely to the plaintiff, it .would thereupon repay the money. In the case of United States v. Southern Pac. R. R. Co., supra, the question for determination was the right of the plaintiff herein to any of the lands within the limits of the grant to the Atlantic & Pacific Railroad Company, under the act of July 27,1866, and the court then held that it had no right to any of those lands, and that the act of 1871 gave no right thereto. Upon the stipulation in the present case, that the lands described in the agreements are within the limits of the grant of July, 1866, and that the plaintiff has no title or claim thereto save that derived under the act of March 3, 1871, the superior, court had no alternative than to apply the law as thus declared by the supreme court of the United States, and to hold that the question of the plaintiff’s right to a patent for said lands had been finally determined adversely to the plaintiff. The supreme court of the United States is the ultimate tribunal for interpreting and determining the effect of an act of Congress, and all other courts are bound to take judicial knowledge as well of its interpretation of the act as of the act itself. The interpretation and construction of an act of Congress by the supreme court is determinative of the law which Congress has enacted, and is binding upon the judiciary of the several states, as well as of the United States; and the courts of the several states take judicial notice of the opinions of the supreme court of the United States, and of the law as declared therein, in the same way, and to the same extent, that the superior courts of this state take judicial notice of the opinions of this court.
The judgment and order are affirmed.
Garoutte, J., Temple, J., and Henshaw, J., concurred.